426 F.2d 289
UNITED STATES of America, Appellee,v.Walter Rodger WEBSTER, Charles Frazier, Appellants.
No. 14322.
No. 14324.
No. 14398.
United States Court of Appeals, Fourth Circuit.
Argued May 7, 1970.
Decided May 18, 1970.

Harold I. Glaser, Baltimore, Md. (Harvey A. Blum, Baltimore, Md., on the brief), for appellants.
J. Frederick Motz, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on the brief), for appellee.
Before SOBELOFF and CRAVEN, Circuit Judges, and JONES, District Judge.
PER CURIAM:


1
The only question worthy of consideration is whether the search and seizure violated the fourth amendment, so that the evidence obtained should have been suppressed. The questioned search occurred prior to the effective date of Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969). We have previously held Chimel not to be retroactive in application. Porter v. Ashmore, 421 F.2d 1186 (4th Cir. 1970). Whether the search was reasonable is thus to be determined by application of the standards of United States v. Rabinowitz, 339 U.S. 56, 70 S.Ct. 430, 94 L.Ed. 653 (1950). Applying that standard we find no error.


2
Affirmed.